Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 11/02/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because M409670 cannot be found in SEARCH, IP.com, ESPACENET and Google patents.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112

Claim 1, 2, and 13 recite the limitation "the maximum value of the no-load voltage".  There is insufficient antecedent basis for this limitation in the claim.  The maximum value of a no-load voltage is not positively recited or identified in the claims and the examiner is unsure if it is mean to reference the welding voltage recited earlier.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “are dimensioned such that the maximum value of the no-load voltage (ULL) at the output (2) is greater than the voltage (U3) corresponding to the transmission ratio of the primary winding (6) to the second secondary winding (8) of the transformer (5)” is unclear how this is accomplished. It is recommended to include more specific values of the voltage and inductor and capacitor values.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the maximum value of the no-load voltage -3-(ULL) at the output (2) is 5% to 30% higher than the voltage (U3) corresponding to the transmission ratio of the primary winding (6) to the second secondary winding (8) of the transformer (5)” is unclear as to what the values of the voltages are desired to be and therefore how this is accomplished.
Claim 3 recites the limitations "the time constant", “the RC-element”, and “the reciprocal of the switching frequency of the inverter”.  There is insufficient antecedent basis for this limitation in the claim.  These are not positively recited, identified nor defined in claim 3 nor in the claims of which claim 3 depends. 

Claim 5 recites the limitation "the terminal connections".  There is insufficient antecedent basis for this limitation in the claim.  The terminal connections are not previously recited as being part of the apparatus, for example one would expect to see a part of a claim identifying wherein the secondary has a plurality of terminal connections so the applicant could further go on to identify the terminal connections. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “are each connected to a current-limiting inductor” is unclear how a plurality of current limiting inductors was brought into the invention where claim 1 recites “at least one current-limiting inductor” if only one is required to be present.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “the two current-limiting inductors are formed by a coupled current-limiting inductor” is unclear the structure involved with using two current limiting inductors form a coupled current-limiting inductor and how they are affixed in the circuit.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “is formed by at least two capacitors connected to ground” is unclear as to the method, parallel or series, that they are connected to ground by.
Claim 8 recites the limitation "the capacitor at the output".  There is insufficient antecedent basis for this limitation in the claim.  The capacitor is not previously recited as a capacitor anywhere in claim 8 nor in the claims of which claim 8 depends and as such it is difficult to determine which capacitor the applicant is referring to.
Claim 9 recites the limitation "the figure of the reciprocal of the switching frequency".  There is insufficient antecedent basis for this limitation in the claim.  This is not previously recited and further identified in claim 9 nor in the claims of which claim 9 depends and as such it is difficult to determine what is meant by the figure and how it relates to the reciprocal of the switching frequency. 
Claim 11 recites the limitation "the power".  There is insufficient antecedent basis for this limitation in the claim.  The power is not previously identified in claim 11 nor in any of the claims of which claim 11 depends. As such, it is difficult to determine the structure that provides the power to the secondary, and which secondary it is transmitting that power to. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP4275386B2 ISHII (hereinafter “ISHII”).
Regarding claim 1, ISHII teaches:
A welding current source (1) (Page 2 par. 1) for supplying of a welding current (I) (output current and welding current page 3) and a welding voltage (U) (a DC high voltage) at an output (2) (page 4 par. 3) for the performance of an arc welding process (page 4 par. 2) and further discloses with an input-side rectifier (3) (input side rectifier circuit 4), an inverter (4) (high frequency converter 12) operated at a switching frequency (fs) (high-frequency; page 4 par. 2 teaches 1 to 3 MHZ), a transformer (5) (high-frequency transformer 14) with a primary winding (6) (primary winding 14p) and at least two secondary windings (7, 8) (two secondary windings 14s1 and 14s2), at least two rectifiers (9, 10) (output side rectifier circuit 18 is shown in figures 2, 3, 4, and 5 as being connected in series with the output of the secondary windings and page 4 par. 3 teaches the voltage is rectified by the output rectifier circuit which means the same task as the instant application is accomplished independent of how  arranged between the secondary windings (7, 8) and the output (2) (output side rectifier circuit 18 is shown in figures 2, 3, 4, and 5 as being connected in series with the output of the secondary windings and the output terminals 26a and 26b), and at least one capacitor (CB) (capacitor 20) and one load resistor (RB)  (coupling coil 24 is an inductor which has an intrinsic resistance and is in series on output 26b) at the output (2) (output terminals 26a and 26b),
wherein at least one current-limiting inductor (LLR) (choke coil 22) is arranged on the second secondary winding (8) (choke coil 22 is shown in figures 2, 3, and 5 being placed on the output of the secondary), and the load resistor (RB) for discharging the capacitor (CB) that can be charged via the current-limiting inductor (LLR) (based upon the connections in figure 3, the invention in ISHII inherently provides a means for the discharging the capacitor and charging said capacitor; The mere observation of still another beneficial result of an old process cannot form the basis of patentability), the current-limiting inductor (LLR), and the capacitor (CB) (current-limiting inductor and capacitor are repeated here in claim 1 and are discussed above), are dimensioned such that the maximum value of the no-load voltage (ULL) at the output (2) is greater than the voltage (U3) corresponding to the transmission ratio of the primary winding (6) to the second secondary winding (8) of the transformer (5) (page 3 par. 2 teaches 5 to 20kV output while page 4 par. 5 teaches three-phase input in one embodiment, as such it is obvious that the input voltages in ISHII are typical low voltage house wiring voltages which known in the art to range between 110VAC to 230VAC depending which part of the world the device in ISHII is plugged into).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 5, 7, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP4275386B2 ISHII (hereinafter “ISHII”).
Regarding claim 2, ISHII teaches The welding current source (1) in accordance with claim 1 as discussed above.  ISHII discloses the claimed invention except for wherein the maximum value of the no-load voltage -3-(ULL) at the output (2) is 5% to 30% higher than the voltage (U3) corresponding to the transmission ratio of the primary winding (6) to the second secondary winding (8) of the transformer (5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a means to boost the wherein the maximum value of the no-load voltage -3-(ULL) at the output (2) is 5% to 30% higher than the voltage (U3) corresponding to the transmission ratio of the primary winding (6) to the second secondary winding (8) of the transformer (5) for the purpose of generating a high voltage for arc starting by a high frequency voltage supplied from the secondary winding 14 s of the high frequency transformer 14, As is normally done in a Tungsten Inert Gas welding machine (ISHII page 2 par. 6).
Regarding claim 3, ISHII teaches The welding current source (1) in accordance with claim 1 as discussed above. ISHII discloses the claimed invention except for wherein the load resistor (RB) at the output (2) is dimensioned such that the time constant (TRC) of the RC-element comprising the said load resistor (RB) and the capacitor (CB) at the output (2) is between 1 and 20 times the reciprocal of the switching frequency (fs) of the inverter (4).  The benefit of choosing a time constant to be 1 to 20 time the reciprocal of the switching frequency does not have its advantageous effect positively recited in the specification.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select resistor and capacitor values to achieve a desired time constant, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art (ISHII page 4 par. 2 teaches monitoring the load on the circuit and adjusting the output to automatically make the power supply device act accordingly meaning that it is obvious the load resistor (RB) at the output (2) is dimensioned such that the time constant (TRC) of the RC-element comprising the said load resistor (RB) and the capacitor (CB) at the output (2) is between 1 and 20 times the reciprocal of the switching frequency (fs) of the inverter (4) for the purpose of achieving an electrical system that is not pushed into electrical resonance.
Regarding claim 4, ISHII teaches The welding current source (1) in accordance with claim 1. ISHII discloses the claimed invention except for wherein the resonant frequency (f02) of the resonant circuit comprising the current-limiting inductor (LLR) and capacitor (CB) at the output (2) is between 3 times and 20 times the switching frequency (fs) of the inverter (4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose inductor, resistor and capacitor values to design into an electrical circuit a specific resonant value, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art (ISHII page 2 par. 5 teaches smoothing the generated DC voltage by a capacitor, smoothing a DC ripple voltage from a full or half wave bridge rectifier is common in the electric circuit art and it involves choosing values of the components in the circuit such that the time constants of those components minimize or eliminate voltage fluctuations of the DC signal). One would have been motivated to choose components to make the resonant frequency (f02) of the resonant circuit comprising the current-limiting inductor (LLR) and capacitor (CB) at the output (2) is between 3 times and 20 times the switching frequency (fs) of the inverter (4) for the purpose of avoiding unwanted circuit behavior during load and voltage requirement changes during the welding process.
The welding current source (1) in accordance with claim 1 as discussed above and further discloses wherein the second secondary winding (8) of the transformer (5) has a center tapping (12) (see figure 3 below; page 2 par. 5), and the terminal connections of the second secondary winding (8) of the transformer (5) are each connected to a current-limiting inductor (LLR) (see figure 3 below; page 2 par. 5).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the second secondary winding (8) of the transformer (5) has a center tapping (12), and the terminal connections of the second secondary winding (8) of the transformer (5) are each connected to a current-limiting inductor (LLR), as suggested and taught by ISHII, for the purpose of providing a means to advantageously provide for the generated DC voltage is smoothed (ISHII page 2 par. 5).

    PNG
    media_image1.png
    528
    705
    media_image1.png
    Greyscale

Regarding claim 7, ISHII teaches The welding current source (1) in accordance with claim 1 as discussed above and further discloses wherein the capacitor (CB) at the output (2) is formed by at least two capacitors (CB1, CB2) connected to ground (capacitor 20; fig. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the capacitor (CB) at the output (2) is formed by at least two capacitors (CB1, CB2) connected to ground, as suggested and taught by ISHII, for the purpose of providing a means to advantageously allow for The generated DC voltage is smoothed by the capacitor 20 and the choke coil 22 (page 2 par. 5).
The welding current source (1) in accordance with claim 1 as discussed above.  ISHII discloses the claimed invention except for wherein the capacitor (CB) at the output (2) is at least 10nF.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a capacitor value based upon the desired DC signal ripple smoothing characteristics or discharge time constant, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art (ISHII page 2 par. 5 teaches smoothing the generated DC voltage by a capacitor, smoothing a DC ripple voltage from a full or half wave bridge rectifier is common in the electric circuit art and it involves choosing values of the components in the circuit such that the time constants of those components minimize or eliminate voltage fluctuations of the DC signal). One would have been motivated to select a capacitor value of 10nF for the purpose of advantageously achieving a desired DC ripple characteristic or discharge time based upon the intrinsic and obvious impedance of a rectifying circuit.

Regarding claim 9, ISHII teaches The welding current source (1) in accordance with claim 1 as discussed above.  ISHII discloses the claimed invention except for wherein the current-limiting inductor (LLR) has an inductance between one fifth of the figure of the reciprocal of the switching frequency (fs) and five times the figure of the reciprocal of the switching frequency (fs). It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose electrical component values such that the inductance value is a ratio of a switching frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose the current-limiting inductor (LLR) has an inductance between one fifth of the figure of the reciprocal of the switching frequency (fs) and five times the figure of the reciprocal of the switching frequency (fs) for the purpose of advantageously ensuring the time constant of the inductor does or does not resonate in a switching circuit. 

Regarding claim 12, ISHII teaches The welding current source (1) in accordance with claim 1 as discussed above.  ISHII discloses the claimed invention except for wherein the switching frequency (fs) is between 20kHz and 200kHz, preferably between 40 kHz and 120 kHz. It would have been obvious to one having ordinary skill in the art at the time the invention was made experiment to design an inverter with such a switching frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose the switching frequency (fs) is between 20kHz and 200kHz, preferably between 40 kHz and 120 kHz for the purpose of avoiding circuit resonance.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP4275386B2 ISHII (hereinafter “ISHII”) in view of JPH1092663A MASAHARU (hereinafter “MASAHARU”). 
Regarding claim 6, see 112 above, ISHII teaches The welding current source (1) in accordance with claim 5, as discussed above and further discloses wherein the two current-limiting inductors (LLR) (choke coil 22 and the primary of high voltage coupling coil 24 inherently and obviously serve to limit the current supplied by high frequency transformer 14 in ISHII).  ISHII does not teach are formed by a coupled current-limiting inductor (L'LR). Along the same field of endeavor, MASAHARU is considered analogous art because MASAHARU discloses Transformer and wiring structure of choke (title).  MASAHARU teaches are formed by a coupled current-limiting inductor (L'LR) (page 4 par. 4).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ISHII reference, to include are formed by a coupled current-limiting inductor (L'LR), as suggested and taught by MASAHARU, for the purpose of providing a means to advantageously create a choke with less magnetic flux leakage to the outside (MASAHARU page 4 par. 4).
Regarding claim 11, ISHII teaches The welding current source (1) in accordance with claim 1 as discussed above.  ISHII discloses the claimed invention except for wherein the power (P3max) that can be transmitted via the second secondary winding (8) is greater than 250W, preferably greater than 500W. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with turns ratios, winding wire gauges, winding inductances and core material selection to achieve a desired power output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to wherein the power (P3max) that can be transmitted via the second secondary winding (8) is greater than 250W, preferably greater than 500W for the purpose of achieving a desired arc starting characteristic. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP4275386B2 ISHII (hereinafter “ISHII”) in view of US 20040119572 A1 Dennis (hereinafter “Dennis”). 
Regarding claim 10, ISHII teaches The welding current source (1) in accordance with claim 1 as discussed above.  ISHII does not teach wherein the number of turns (N3) of the second secondary winding (8) is at least twice as large as the number of turns (N2) of the first secondary winding (7) of the transformer (5). Along the same field of endeavor, Dennis is considered analogous art because Dennis discloses high frequency transformer for a welding-type device (abstract).  Dennis teaches wherein the number of turns (N3) of the second secondary winding (8) (boost winding 36) is at least twice as large as the number of turns (N2) of the first secondary winding (7) (weld winding 34) of the transformer (5) (par. 8 teaches the weld windings having half the turns ratio as the boost winding therefore the ratio of turns of the boost windings are twice as large as the number of turns of the weld windings).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ISHII reference, such that wherein the number of turns (N3) of the second secondary winding (8) is at least twice as large as the number of turns (N2) of the first secondary winding (7) of the transformer (5), as suggested and taught by Dennis, for the purpose of providing a means to advantageously form a welding output circuit (Dennis par. 8).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP4275386B2 ISHII (hereinafter “ISHII”) in view of CN 103078493 B WANG (hereinafter “WANG”). 
Regarding claim 13, ISHII teaches The welding current source (1) in accordance with claim 1 as discussed above.  ISHII does not teach wherein the maximum no-load voltage (ULL) at the output (2) is between 90V and 113V DC. Along the same field of endeavor, WANG is considered analogous art because WANG discloses a boosted circuit (abstract).  WANG teaches wherein the maximum no-load voltage (ULL) at the output (2) is between 90V and 113V DC (page 9 par. 7 teaches the boosted circuit providing 48V to 200V which encompasses the range in the instant application).  Therefore, it would have been obvious before ISHII reference, such that wherein the maximum no-load voltage (ULL) at the output (2) is between 90V and 113V DC, as suggested and taught by WANG, for the purpose of providing a means to advantageously reduce power consumption (page 9 par. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761